       Case 1:20-cv-00394-GSA Document 21 Filed 06/11/21 Page 1 of 1


 1

 2

 3
                                     UNITED STATES DISTRICT COURT
 4
                                     EASTERN DISTRICT OF CALIFORNIA
 5

 6
     CRYSTAL NICHOLE CORWIN,                              CASE NUMBER: 1:20-cv-00394-GSA
 7
                        Plaintiff,
 8                                                        ORDER TERMINATING ORDER TO
            v.                                            SHOW CAUSE REGARDING
 9                                                        CONFIDENTIAL RESPONSE LETTER
     ANDREW SAUL, Commissioner of Social                  BRIEF
10   Security,

11
                        Defendant.
12

13
            An order to show cause issued on May 27, 2021 regarding Defendant’s confidential
14
     response letter brief. Doc. 18. On June 9, 2021 Defendant filed a response explaining the delay,
15
     indicated Plaintiff’s counsel had no objection and filed a certificate confirming service of the
16
     letter brief. Docs. 19, 20.
17
            Accordingly, the order to show cause (Doc. 18) is terminated.
18

19   IT IS SO ORDERED.
20      Dated:     June 10, 2021                          /s/ Gary S. Austin
21                                                  UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28
                                                    1
